The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document was signed electronically at the
time and date indicated, which may be materially different from its entry on the record.




       Dated: 02:26 PM March 4, 2019




                       UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

  IN RE:                                  )   CHAPTER 13
                                          )
  JEFFREY PHILLIP CORBIN                  )   CASE NO. 18-42232
  AND PATRICIA JO CORBIN,                 )
                                          )   JUDGE RUSS KENDIG
           Debtors.                       )
                                          )   ORDER OVERRULING DEBTORS’
                                          )   OBJECTION TO CLAIM 2-1
                                          )



        Now before the court is Debtors’ objection to proof of claim number 2-1 filed by Capital
One Auto Finance, a division of Capital One, N.A. (“Capital One”). For the reasons contained
in the corresponding Memorandum of Opinion, the objection is not well-taken and is DENIED.

       It is so ordered.

                                    #          #           #


Service List:

AIS Portfolio Services, LP
4515 N. Santa Fe Ave.
Dept. APS
Oklahoma City, OK 73113




18-42232-rk      Doc 45    FILED 03/04/19       ENTERED 03/04/19 15:05:06          Page 1 of 2
Robert A. Ciotola
3701 Boardman Canfield Road Unit 1
Canfield, OH 44406

Michael A. Gallo
5048 Belmont Avenue
Youngstown, OH 44505




18-42232-rk    Doc 45   FILED 03/04/19   ENTERED 03/04/19 15:05:06   Page 2 of 2
